Citation Nr: 0416501	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  97-23 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel












INTRODUCTION

The veteran served on active duty from February 1995 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, that denied the veteran's claim 
of entitlement to service connection for a low back disorder.  


FINDINGS OF FACT

The veteran does not currently have a diagnosis of any back 
disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131(West 2002); 38 C.F.R. §§ 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

In this regard, the appellant was notified of the VCAA and 
what evidence the VA would obtain in several letters, to 
include letters dated October 2001 and October 2002, and in 
the statement of the case dated November 1996, and the 
supplemental statements of the case dated December 1998, 
March 2003, and August 2003.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran received several 
examinations during the course of this appeal.  All available 
records have been obtained and associated with the claims 
folder.  

The Board notes that the veteran's October 2001 and October 
2002 letters were mailed to the appellant subsequent to the 
appealed rating decision in violation of the holding in the 
Pelegrini case and the veteran was not specifically informed 
to submit any evidence in his possession pertinent to his 
claim as required by 38 C.F.R. § 3.159(b)(1).  The Board, 
however, finds that in the instant case the appellant has not 
been prejudiced by these defects.  In this regard, the Board 
notes the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual background

Service medical records show that in April 1995 she was seen 
for complaints pertaining to her left lower extremity after 
she tripped and landed on her left knee.  She had no back 
complaints.  In June 1995, the veteran was seen at the 
dispensary after she passed out, and complained at that time 
of back pain, dizziness, and headache.  She had a history of 
"sugar problems".  No trauma was noted upon examination.  
The service medical records do indicate several other 
instances of syncope.  

A VA examination was conducted in June 1996.  At that time 
the veteran reported that, while in service, another solider 
tripped her and she fell, suffering trauma to her knees and 
lower back.  At present, she reported low back pain 
associated with numbness of both legs which worsened upon 
sitting or standing for a long period of time.  Upon 
examination, there were no postural abnormalities of the 
back.  There were no fixed deformities of the back.  She had 
a pronounced lumbar lordosis.  There was evidence of severe 
lumbosacral paravertebral muscle spasm.  Range of motion of 
the lumbar spine was 70 degrees of forward flexion, backward 
extension, right and left lateral flexion of 25 degrees, and 
rotation to the left and the right of 20 degrees.  There was 
exquisite pain objectively on all movements of the lumbar 
spine.

There was no muscle atrophy of the lower extremities.  She 
had a positive straight leg raising test and Lasegue sign at 
90 degrees.  Noted were the results of electromyographic 
testing performed at that time, which was normal.  As well, 
an MRI and X-rays of the spine taken at that time were also 
normal.  The veteran was diagnosed with lumbar paravertebral 
myositis.

A VA examination was conducted in November 1997.  At that 
time the veteran reported low back pain since a fall in 1995.  
At the present she noted a moderate mid-back pain upon cold 
and rainy days.  She complained of weakness, easily 
fatigability, and loss of balance of the legs.  She reported 
no low back pain at present.  She indicated that 
precipitating factors included lifting objects, walking a 
block or sitting for more than 30 minutes, and bending 
forward.  She noted that, as a student, she had difficulty 
because she could not sit for more than 1.5 hours.  Upon 
examination, there were no postural abnormalities or fixed 
deformities of the back.  There was no evidence of muscle 
spasm in the lumbosacral and mid-dorsal paravertebral 
muscles.  Range of motion of the lumbar spine was forward 
flexion of 45 degrees, backward extension of 30 degrees, and 
right and left lateral flexion and rotation of 35 degrees.  
The examiner indicated that it appeared that the veteran was 
not putting forth her full effort.  The examiner found that 
there was no objective evidence of painful motion on any 
movement of the lumbar spine.  There was no muscle atrophy of 
the lower extremities.  Knee jerks and ankle jerks were +2 
bilaterally and symmetric.  She had a normal gait cycle.  
Negative straight leg raising bilaterally.  The examiner 
found that the lumbosacral musculoskeletal spine examination 
was normal.

An outpatient treatment report dated November 2001 notes that 
the veteran, who was 33 weeks pregnant, complained of upper 
back pain for the past month.  Examination noted tenderness 
in the paraspinal muscles from the upper thoracic to the 
lumbar area, with a negative straight leg-raising test.

A VA examination was conducted in November 2002.  At that 
time the veteran reported a history of a fall in service in 
1995.  At the present the veteran complained of pain in her 
back, with weakness, stiffness, fatigability, and lack of 
endurance.  On the day of the examination, she noted a 
moderate low back pain with radiation to the posterior aspect 
of the legs, up to the plantar aspect of the foot.  She 
referred frequent tingling on the plantar aspect of the feet, 
which radiated to the posterior calves, thighs, and the rest 
of the legs.  She also mentioned occasional urinary 
incontinence.  The veteran noted that, during the past year, 
she was seen two or three times in the clinic due to low back 
pain.  She indicated that precipitating factors in her back 
pain included changing her baby's diaper, putting her socks 
on, sweeping the house, and stretching her back.  Alleviating 
factors included medications, heating pads, and massage.  She 
noted that, over the past year, she had pain once per week 
that was acute and severe, for which she would take bedrest 
for 24 hours.  She could walk unassisted, but used a one-
point cane when she had severe pain.  She reported that she 
could not run, lift weights, practice gymnastics, ride a 
bicycle, roller skate, or play flag football due to her low 
back condition.  

The examination showed that forward flexion of the lumbar 
spine was 60 degrees.  Backward extension was 15 degrees.  
Lateral flexions and rotations equaled 20 degrees.  The 
examiner noted that it appeared to him that the veteran was 
not performing her full effort.  There was no objective 
evidence of painful motion in the range of motions tested.  
There was no palpable lumbosacral spasm.  Muscle strengths 
were difficult to evaluate because the examiner felt that the 
veteran was doing poor musculature effort, claiming severe 
pain.  She could walk normally.  There was no tenderness to 
palpation in the lumbosacral area.  There were no postural 
abnormalities of the back, or fixed deformities.  The 
musculature of the back was noted to be within normal limits.  
There was no muscle atrophy of the lower extremities.  She 
had a positive straight leg-raising test of the left leg.  
Knee jerks and ankle jerks were +2 bilaterally and symmetric.  
She had a normal gait cycle.  The examiner's diagnosis was of 
normal findings of the veteran's lumbar spine.

The examiner further noted that all of the veteran's VA 
examinations had essentially all normal findings.  The 
examiner indicated that there was no evidence of treatment in 
service for a low back condition although the veteran did 
complain of back pains in service.  The examiner further 
noted that the veteran's X-rays and MRI of the lumbar spine 
had no abnormal findings.  The examiner indicated that it was 
his opinion that it was unlikely that any diagnosed 
disability of the veteran's back was related to her period of 
active service, to include her alleged fall in June 1995.  
The examiner further noted that the veteran's subjective 
complaints did not correlate with the objective findings upon 
examination.

Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Lay statements describing the symptoms of a disability and 
inservice events are considered to be competent evidence.  
However, as a layperson the veteran is not competent to give 
a medical opinion on actual diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this regard, the service medical records show that the 
veteran was seen for back complaints. Also, when examined by 
the VA in June 1996, lumbar myositis was diagnosed.  However, 
the subsequent VA examinations, most recently November 2002 
indicated that there was no abnormality of the back.  
Additionally, the examiner indicated that it was unlikely 
that any diagnosed disability of the veteran's back was 
related to her period of active service, to include her 
alleged fall in June 1995.  There is no medical evidence of 
record which shows that she has a current back disorder which 
is related to service.  Therefore, considering all evidence 
of record, the Board finds that the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



